UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7618



JAMES MADISON MCCAULEY,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections;    FRED    SCHILLING,     Virginia
Department of Corrections, Health Services
Director;   KATHLEEN   J.   BASSETT,   Virginia
Department   of   Corrections,   Warden,   Keen
Mountain Correctional Center; MARY GILBERT,
Virginia     Department     of    Corrections,
RNCB/Medical Supervisor,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00244-JCT)


Submitted:   January 28, 2008          Decided:     February 13, 2008


Before MOTZ and KING, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Madison McCauley, Appellant Pro Se.       William W. Muse,
Assistant Attorney General, Richmond, Virginia; Susan A. Waddell,
GUYNN, MEMMER & DILLON, PC, Salem, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           James Madison McCauley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

McCauley v. Johnson, No. 7:07-cv-00244-JCT (W.D. Va. Oct. 25,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -